office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b02 clag-137633-03 uilc date date to associate area_counsel lmsb cc lm hmt new from associate chief_counsel corp cc corp b02 subject tax treatment of bankruptcy reorganization this chief_counsel_advice responds to your memorandum dated date and to your supplemental inquiry of august 8th in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corp a reorganized corp a corp b division creditor representative creditor classes date date cc corp b02 clag-137633-03 page date dollar_figurea dollar_figureb dollar_figurec dollar_figured e f g h i issues whether the acquisition by corp b of a portion of the assets of corp a in exchange for the distribution of corp b stock to the former creditors of corp a pursuant to the plan_of_reorganization in a title proceeding qualifies as a g reorganization within the meaning of sec_368 whether the transfer of assets to corp b in exchange for corp b stock qualifies for nonrecognition treatment under sec_351 conclusions based upon the information provided the transaction does not qualify as a ‘g’ reorganization under sec_368 the transfer of assets to corp b in exchange for corp b stock does not qualify for nonrecognition treatment under sec_351 the original submission also questioned whether the described transaction qualified as a ‘d’ reorganization within the meaning of sec_368 of the code after discussions with your office and examination it was determined that there was no question as to the application of sec_368 and this issue was not addressed cc corp b02 clag-137633-03 page facts on date corp a and certain of its wholly-owned subsidiaries filed a voluntary petition under chapter of the united_states bankruptcy code by an order dated date the bankruptcy court approved the plan_of_reorganization the plan was consummated on date the plan provided for the consolidation of certain of corp a’s subsidiaries and the transfer of the assets of the division to a new entity all prepetition equity interests in corp a were extinguished and corp a continued certain of its business operations as reorganized corp a under relevant provisions of the plan the following transactions were to take place the estates of various subsidiaries not relevant here shall be merged with and into corp a corp b a new corporation will be organized by corp a reorganized corp a will sell the special division assets to corp b for cash estimated at dollar_figurea reorganized corp a will sell and transfer to the creditor representative an undivided e interest in the remaining division assets subject_to e of the outstanding division liabilities in exchange for the cancellation of claims of creditor classes in an amount equal to the fair_market_value of such division assets subject_to such division liabilities the creditor representative on behalf of the creditor classes will contribute to corp b the undivided e interest in the remaining division assets received by the creditor representative subject_to e of the outstanding division liabilities reorganized corp a will sell and transfer to corp b an undivided f interest in the remaining division assets subject_to f of the outstanding division liabilities corp b will assume all of the division liabilities corp b will issue to the creditor representative i on behalf of the creditor classes aa g shares of corp b common_stock and bb dollar_figureb in aggregate principal_amount of corp b notes and ii on behalf of the creditor classes and at the direction of reorganized corp a aa h shares of corp b common_stock and bb dollar_figurec in aggregate principal_amount of corp b notes cc corp b02 clag-137633-03 page the creditor representative will remit all of the corp b notes and shares of the corp b common_stock received under the plan for distribution to creditor classes to the disbursing agent reorganized corp a will issue to the disbursing agent i shares of reorganized corp a common_stock for distribution to creditor classes reorganized corp a will transfer certain of its remaining assets to three subsidiaries not relevant here in exchange for all of the issued and outstanding_stock of these subsidiaries law and analysis issue sec_368 sec_368 defines a reorganization to include a transfer by a corporation of all or part of its assets to another corporation in a title_11_or_similar_case but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 sec_354 provides that no gain_or_loss shall be recognized if stock_or_securities in a corporation a_party_to_a_reorganization are in pursuance of the plan_of_reorganization exchanged solely for stock_or_securities in such corporation or in another corporation a party to the reorganization sec_354 provides that sec_354 shall not apply to an exchange in pursuance of a plan_of_reorganization within the meaning of subparagraph d or g of sec_368 unless the corporation to which the assets are transferred acquires substantially_all of the assets of the transferor and the stock securities and other_property received by the transferor_corporation as well as the other properties of the transferor are distributed in pursuance of the plan_of_reorganization sec_355 provides that if a a corporation distributes to a shareholder with respect to its stock or distributes to a security holder in exchange for its securities solely stock_or_securities of a corporation which it controls immediately before the distribution b the transaction was not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both c the active trade_or_business requirements of sec_355 are satisfied and d as part of the distribution the distributing_corporation distributes all of the stock in the controlled_corporation held by it immediately before the distribution or an amount of stock in the controlled_corporation constituting control within the meaning of sec_368 cc corp b02 clag-137633-03 page then no gain_or_loss shall be recognized to and no amount shall be includible in the income of such shareholder on the receipt of such stock sec_356 provides that if sec_354 or sec_355 would apply to an exchange but for the fact that the property received in the exchange consists not only of property permitted by sec_354 or sec_355 to be received without recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property in this case the described series of transactions fail to qualify as a g reorganization the requirement that the stock of the transferee corporation be distributed in a transaction that qualified under sec_354 sec_355 or sec_356 was not satisfied under sec_354 there must be an exchange of stock_or_securities in a corporation a party to the reorganization solely for stock_or_securities of such corporation or in another corporation a party to the reorganization sec_355 requires that there be a distribution to a shareholder with respect to its stock or a distribution to a security holder in exchange for its securities sec_356 applies only where property is distributed in addition to an exchange of stock_or_securities for other stock and securities based upon the information provided all prepetition stock interests in the debtor corp a were extinguished in the transaction and there were no prepetition holders of securities within the meaning of sec_354 and sec_355 the creditors of corp a that received stock in corp b were neither stockholders nor security holders therefore the threshold requirement of sec_354 and that there be an exchange by or because we conclude that the transaction fails under this provision we have not included an analysis of the other requirements of sec_368 it is our understanding that examination determined based upon the factors set forth in camp wolters enterprises inc v commissioner that the members of creditor classes were not security holders for purposes of sec_354 sec_355 or sec_356 see 22_tc_737 aff’d 230_f2d_555 5th cir cert_denied 352_us_826 we note that the transaction also fails to meet the requirements of sec_354 this section provides in pertinent part that sec_354 shall not apply to an exchange in pursuance of a plan_of_reorganization within the meaning of sec_368 unless the stock securities and other properties received by such transferor as well as the other properties of such transferor are distributed in pursuance of the plan_of_reorganization emphasis added this language requires the transferor to liquidate see generally collier on bankruptcy matthew cc corp b02 clag-137633-03 page distribution to a stockholder or security holder has not been met see generally collier on bankruptcy matthew bender 15th ed revised tatlock 540-2nd t m a-61 discharge_of_indebtedness bankruptcy and insolvency boris i bittker james s eustice federal income_taxation of corporations and shareholders warren gorham lamont 7th ed issue sec_351 sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines the term control to mean the ownership of stock possessing at least of the total combined voting power of all classes of stock entitled to vote and at least of the total number of shares of all other classes of stock of the corporation sec_351 provides that if sec_351 would apply to an exchange but for the fact that there is received in addition to the stock permitted to be received under sec_351 other_property or money boot then gain if any to such recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property and no loss to such recipient shall be recognized sec_351 provides that sec_351 shall not apply to a transfer of property of a debtor pursuant to plan while the debtor is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 to the extent that the stock received in the exchange is used to satisfy the indebtedness of such debtor sec_362 provides in pertinent part that if property is acquired in connection with a transaction to which sec_351 applies then the basis of such bender 15th ed revised tatlock 540-2nd t m a-62 discharge_of_indebtedness bankruptcy and insolvency in this case the transferor reorganized corp a retained assets related to the corp a core business and continued to operate this business through its wholly-owned subsidiaries accordingly the transaction does not qualify under sec_354 we note that in a reorganization under sec_368 the short-term creditors would be treated as former shareholders of corp a for purposes of the continuity_of_interest requirement see 315_us_179 however this treatment has not been extended to determine status as a shareholder or security holder for purposes of sec_354 or sec_355 cc corp b02 clag-137633-03 page property is the same as it would be in the hands of the transferor increased in the amount of gain recognized to the transferor on such transfer in a supplemental submission you queried whether the property transfers to newly formed corp b would qualify for nonrecognition treatment under sec_351 based upon a review of the documents the asset transfers to corp b were accomplished by the following transactions reorganized corp a transfers the special division assets to corp b for dollar_figurea reorganized corp a transfers e of the remaining division assets to the creditor representative on behalf of creditor classes in satisfaction of the claims of creditor classes and the creditor representative transfers such assets to corp b in exchange for corp b stock and notes and reorganized corp a transfers the remaining f of the assets to corp b in exchange for corp b stock and notes which are distributed to the creditor representative in satisfaction of claims of creditor classes corp a and corp b have treated these transfers as a sale of assets in exchange for cash stock and notes however in determining the effect of the transaction for federal_income_tax purposes the labels attached to the transaction by corp a do not control the substance of the transfers not their form will control the issue in the instant case is whether the exchange of corp a assets for corp b stock can qualify as an exchange under sec_351 so that corp b takes a carryover_basis in these assets under sec_362 we considered whether the described series of transactions could be recast to treat corp a as having transferred the assets directly to corp b in exchange for cash stock and notes and distributed the stock and notes to creditor classes in satisfaction of their claims against corp a this recast fails to meet the requirements of section in addition to the recast transaction discussed we also considered whether creditor classes could be treated as the equitable owners of the assets of corp a and therefore regarded as the transferors of the assets to corp b see 316_us_527 bondholders of a bankrupt corporation were treated as the equitable owners of its assets and were regarded as the transferors of assets under sec_112 the predecessor to sec_351 42_tc_26 nonacq 1966_2_cb_8 bondholders and creditors of a bankrupt corporation were treated as the equitable owners of its assets and were regarded as transferors under sec_112 in this case however there are no prepetition shareholders or security holders bondholders that would be treated as the equitable owners of corp a’s assets only the short-term debt holders creditor classes would be so treated we believe this distinction weighs against such treatment further this treatment does not adequately account for the initial transfer of assets to corp b for which corp a received and retained dollar_figurea lastly we note that the results obtained under this recast runs counter to that afforded by sec_351 enacted by the bankruptcy_tax_act_of_1980 sec_351 provides in pertinent part that for purposes of sec_351 stock issued for indebtedness of the transferee cc corp b02 clag-137633-03 page on two separate grounds corp a is not a ‘transferor’ for purposes of sec_351 and sec_351 precludes application of sec_351 to a transfer of assets by corp a in order to qualify under sec_351 the person or persons transferring property must receive in exchange for such property stock in the transferee corporation that constitutes control in general ‘ownership’ for purposes of the control requirement is determined by examining the obligations and freedom of action of the taxpayer with respect to the stock received in the exchange 65_tc_1025 the control requirement is generally not satisfied where at the time of the exchange the taxpayer is under an obligation to transfer the stock of the corporation acquired in the exchange to another person see eg 188_f2d_127 2d cir cert_denied 342_us_824 89_f2d_513 3d cir 65_tc_1025 revrul_83_23 1983_1_cb_82 revrul_79_194 1979_1_cb_145 revrul_79_70 1979_1_cb_144 where a taxpayer has irrevocably foregone or relinquished the legal right to determine whether to retain the shares acquired in the exchange ownership in such shares is lacking for purposes of sec_351 65_tc_1025 the recast would treat corp a as transferring the assets to corp b in exchange for corp b stock notes and cash in order to comply with the terms of the plan corp a was obligated to immediately transfer the corp b stock received in the exchange to creditor classes because corp a had irrevocably relinquished its right to retain the stock and was under a pre-existing_obligation to dispose_of the stock its ownership of such stock is lacking for purposes of the control requirement of sec_351 even if we assume that corp a was a transferor and the control requirement was satisfied sec_351 would make sec_351 inapplicable under this recast sec_351 provides that sec_351 will not apply to a transfer of property of a debtor pursuant to plan while the debtor is under the jurisdiction of a court in a title_11_or_similar_case to the extent that the stock received in the exchange is used to satisfy the indebtedness of such debtor under the recast corp a would be treated as transferring the assets in exchange for stock of corp b and distributing that stock to corporation which is not evidenced by a security is not considered as issued in return for property the effect of this section is to secure a bad_debt deduction for creditors holding short-term indebtedness by treating creditor classes as transferors of the corp a assets we would effectively negate this result we do not believe that this recast is appropriate in light of sec_351 the receipt of corp b notes and cash would be a taxable transaction to corp a regardless of whether the receipt of stock qualified for nonrecognition treatment under sec_351 see sec_351 cc corp b02 clag-137633-03 page creditor classes in satisfaction of their claims against corp a accordingly sec_351 does not apply finally although the conclusions reached above appear to support reorganized corp a’s and corp b’s treatment of the described transactions as taxable we note that we have considered other possible recasts that would treat the transactions as nonrecognition events due to the lack of needed facts and the unavailability of such facts at this stage however we are unable to determine whether any such recasts would be viable in this case this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please call william d alexander associate chief_counsel corporate ______________________________ by gerald b fleming senior technician reviewer cc corp b02
